              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL VENTURATO,                                  No. 4:18-CV-1243

            Plaintiff,                             (Judge Brann)
      v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

            Defendant.

                          MEMORANDUM OPINION

                                OCTOBER 24, 2018

I.    BACKGROUND

      Plaintiff, Daniel Venturato, (hereinafter “Venturato”), filed a two-count

declaratory judgment action demanding payment under an insurance policy from

Defendant, State Farm Mutual Automobile Insurance Company (hereinafter “State

Farm).” On June 20, 2018, State Farm removed the matter from the Centre County

Court of Common Pleas to this Court. On June 27, 2018, State Farm filed a

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim. The matter has now been fully briefed. For the reasons that

follow, the motion will be granted and the case dismissed.



       
II.           DISCUSSION

              A.             Motion to Dismiss Standard

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,1 a court assumes the truth of all factual allegations in a

plaintiff’s complaint and draws all inferences in favor of that party;2 the court does

not, however, assume the truth of any of the complaint’s legal conclusions.3 If a

complaint’s factual allegations, so treated, state a claim that is plausible – i.e., if

they allow the court to infer the Defendant’s liability – the motion is denied; if they

fail to do so, the motion is granted.4

              Additionally, I intend to accept and incorporate the policy documents that

Defendant attached to its motion. “Generally, consideration of a motion to dismiss

under Rule 12(b)(6) is limited to consideration of the complaint itself.”5 Typically,

to consider materials outside the complaint, a motion to dismiss must be converted

to a motion for summary judgment.6 However, “[c]onsideration of materials

outside the complaint is not entirely foreclosed on a 12(b)(6) motion.”7 It is

                                                            
1
       Federal Rule of Civil Procedure 12(b)(6).
2
       Phillips v. Cnty. Of Allegheny, 616 F.3d 224, 228 (3rd Cir. 2008).
3
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Connelly v. Lane Const. Corp., 809
       F.3d 780, 786 (3rd Cir. 2016).
4
       Id.
5
       Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).
6
       See id. and Fed. R. Civ. P. 12(d).
7
       Faulkner, 463 F.3d at 134.


                                                               - 2 - 
permissible to consider full text of documents partially quoted in complaint.8 It is

also permissible to consider documents relied upon by plaintiff in drafting the

complaint and integral to the complaint.9 “However, before materials outside the

record may become the basis for a dismissal, several conditions must be met.”10

“For example, even if a document is ‘integral’ to the complaint, it must be clear on

the record that no dispute exists regarding the authenticity or accuracy of the

document.”11 It must also be clear that there exist no material disputed issues of

fact regarding the relevance of the document.12 In this matter, I find that these

conditions have been met, and will consequently consider State Farm’s

attachments.

              B. Facts Alleged in the Complaint

              The facts alleged in the complaint, which I must accept as true for the

purposes of this motion, are as follows.

              Venturato and his wife, Pauline Lomax, hereinafter “Lomax,” both

maintained individual auto insurance policies with State Farm, with each spouse

named as insured on the other’s policy.
                                                            
8
       San Leandro Emergency Med. Group Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801,
       808–09 (2d Cir.1996).
9
       Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47–48 (2d Cir.1991).
10
       Faulkner, 463 F.3d at 134.
11
       Id, See also e.g., Kaempe v. Myers, 367 F.3d 958, 965 (D.C.Cir.2004); Alternative Energy,
       Inc. v. St. Paul Fire and Marine Ins. Co., 267 F.3d 30, 33 (1st Cir.2001).
12
       Faulkner, 463 F.3d at 134.


                                                               - 3 - 
              On January 20, 2014, Venturato was operating Lomax’s vehicle and was

involved in an automobile accident.13 Progressive Insurance Company, the insurer

of the operator of the other vehicle in the accident, tendered $15,000 to Venturato.

State Farm accepted this amount as settlement of the tort claims against the other

driver.

              That $15,000 amount was, unsurprisingly, insufficient to cover Venturato’s

injuries; accordingly, Venturato submitted an underinsured motorist benefit claim

to State Farm under Lomax’s policy, (hereinafter “the Lomax policy”). State Farm

then paid Venturato the $15,000 policy limit for uninsured motorist benefits under

the Lomax policy.

              Venturato next submitted a claim for underinsured motorist benefits under

his own policy, (hereinafter “the Venturato policy”). However, this claim was

rejected by State Farm on March 13, 2015, as Venturato had signed a form

indicating his waiver of stacked underinsured motorist coverage. He had instead

selected non-stacked underinsured motorist coverage.

              Venturato filed the instant action for declaratory relief claiming that the

waiver form was invalid and he should have been paid underinsured motorist

benefits under both policies. In the alternative, he argues that if only one policy



                                                            
13
       ECF No. 1-1 at 5-6.


                                                               - 4 - 
applies he should have been paid under his policy, the policy with the higher

underinsured motorist benefit.

              C.             Analysis

                             1.             The waiver of stacked underinsured motorist coverage is
                                            enforceable.

              The waiver of stacked underinsured motorist coverage is enforceable here

pursuant to a Pennsylvania Supreme Court decision with virtually identical facts

and policy language (the sole and inconsequential14 difference being that action

dealt with uninsured, rather than underinsured, motorist coverage). In Craley v.

State Farm Fire & Cas. Co.,15 Justice Max Baer, writing for the majority16 held

that inter-policy stacking of uninsured coverage may be waived and the waiver

language used by State Farm found valid.

                                                            
14
       It is inconsequential in this fact scenario whether the issue is uninsured or underinsured
       motorist benefits as the statutory language and mandates discussed herein are identical as to
       both.
15
       586 Pa. 484 (2006).
16
       Venturato argues for a different result based on the dicta found in Chief Justice Ralph
       Cappy’s concurrence in Craley urging the General Assembly of Pennsylvania to rewrite the
       75 Pa.C.S. § 1738(d)(1) to resolve the ambiguity the majority discusses by including the
       language “policy or the policies.” It is hoary law that a Federal District Court cannot rewrite
       state law willy nilly; instead I must follow “the law of the state [as] be declared by its
       Legislature in a statute or by its highest court in a decision.” Erie R. Co. v. Tompkins, 304
       U.S. 64, 78 (1938). See also Scott v. Travelers Commercial Ins. Co., No. 1:14-CV-00535,
       2016 WL 5851960, at *4 (M.D. Pa. Oct. 6, 2016), (Schwab, M.J.) reconsideration denied,
       No. 1:14-CV-00535, 2017 WL 6403010 (M.D. Pa. June 1, 2017), and appeal dismissed sub
       nom. Scott v. Standard Fire Ins. Co., No. 16-4034, 2017 WL 5201526 (3d Cir. Sept. 19,
       2017) (In applying the substantive law of Pennsylvania, I note that “the highest court of the
       state,—and for our purposes, the Supreme Court of Pennsylvania—is the final arbiter of what
       is state law.”) Clearly, I cannot find in Plaintiff’s favor pursuant to dicta in a concurring
       opinion.


                                                               - 5 - 
              In that matter, “Jayneann M. Craley was killed in an accident attributed to

the negligence of an uninsured drunk driver.”17 “Following the accident,

Jayneann’s husband, Randall Craley…sought and collected uninsured motorist

benefits from State Farm pursuant to a policy for which Jayneann was the named

insured.”18 “Craley[ next] sought uninsured motorist benefits under Randall

Craley’s [State Farm issued] motor vehicle insurance policy.”19 The Craley Court

found the stacking waiver to be valid.20 It reads:

              By signing this waiver, I am rejecting stacked limits of uninsured
              motorist coverage under the policy for myself and members of my
              household under which the limits of coverage available would be the
              sum of limits for each motor vehicle insured under the policy. Instead,
              the limits of coverage that I am purchasing shall be reduced to the
              limits stated in the policy. I knowingly and voluntarily reject the
              stacked limits of coverage. I understand that my premiums will be
              reduced if I reject this coverage.21


              The waiver in Craley, is identical to the Venturato waiver, with the

exception of the terms ‘uninsured’ and ‘underinsured,’ as noted above. The

Venturato waiver reads, as follows:




                                                            
17
       Id. at 489.
18
       Id.
19
       Id.
20
       Id. at 504.
21
       Id. at 490-91.


                                                               - 6 - 
                                                                                         22



              The language of the waiver form and the waiver itself are governed by 75

Pa.C.S.A. § 1738. It too contains identical waiver language in subsection (d). The

entire statute reads as follows:

              (a) Limit for each vehicle.--When more than one vehicle is insured
              under one or more policies providing uninsured or underinsured
              motorist coverage, the stated limit for uninsured or underinsured
              coverage shall apply separately to each vehicle so insured. The limits
              of coverages available under this subchapter for an insured shall be
              the sum of the limits for each motor vehicle as to which the injured
              person is an insured.

              (b) Waiver.--Notwithstanding the provisions of subsection (a), a
              named insured may waive coverage providing stacking of uninsured
              or underinsured coverages in which case the limits of coverage
              available under the policy for an insured shall be the stated limits for
              the motor vehicle as to which the injured person is an insured.

              (c) More than one vehicle.--Each named insured purchasing uninsured
              or underinsured motorist coverage for more than one vehicle under a
              policy shall be provided the opportunity to waive the stacked limits of
              coverage and instead purchase coverage as described in subsection
              (b). The premiums for an insured who exercises such waiver shall be
              reduced to reflect the different cost of such coverage.

              (d) Forms.--

                                                            
22
       ECF No. 4-2 at 14.


                                                               - 7 - 
(1) The named insured shall be informed that he may exercise the
waiver of the stacked limits of uninsured motorist coverage by signing
the following written rejection form:

  UNINSURED COVERAGE LIMITS

  By signing this waiver, I am rejecting stacked limits of uninsured
  motorist coverage under the policy for myself and members of
  my household under which the limits of coverage available
  would be the sum of limits for each motor vehicle insured under
  the policy. Instead, the limits of coverage that I am purchasing
  shall be reduced to the limits stated in the policy. I knowingly
  and voluntarily reject the stacked limits of coverage. I understand
  that my premiums will be reduced if I reject this coverage.
      Signature of First Named Insured
         Date

(2) The named insured shall be informed that he may exercise the
waiver of the stacked limits of underinsured motorist coverage by
signing the following written rejection form:

  UNDERINSURED COVERAGE LIMITS

  By signing this waiver, I am rejecting stacked limits of
  underinsured motorist coverage under the policy for myself and
  members of my household under which the limits of coverage
  available would be the sum of limits for each motor vehicle
  insured under the policy. Instead, the limits of coverage that I am
  purchasing shall be reduced to the limits stated in the policy. I
  knowingly and voluntarily reject the stacked limits of coverage. I
  understand that my premiums will be reduced if I reject this
  coverage.
         Signature of First Named Insured
         Date

(e) Signature and date.--The forms described in subsection (d) must be
signed by the first named insured and dated to be valid. Any rejection
form that does not comply with this section is void.



                                 - 8 - 
              The Craley Court further stated: “Subsection (b), which provides named

insureds the option to waive stacked coverage, however, is silent as to its

application to single-vehicle and multiple-vehicle policies.”23 The Pennsylvania

Supreme Court undertook an analysis of the intent of the legislative purposes

underlying the statute, including cost containment; it “resolve[d the] ambiguity

present in subsection (b) in favor of allowing consumers the choice to waive the

coverage and thereby reduce their premiums.”24

              “However, the conclusion that inter-policy stacking may be waived [did] not

end [the court’s] analysis.”25 “Given the form required by subsection (d), the

sanction provided in subsection (e), and the imperative language granting stacking

to all insureds in subsection (a), it is readily apparent that some form of knowing

waiver must occur before we allow enforcement of an inter-policy stacking

waiver.”26

              The Craley Court had to determine if this waiver was sufficient notice to

waiver inter-policy stacking.27 It found that it was, stating:

              We conclude that Randall had sufficient notice and that his waiver of
              inter-policy stacking was knowing. Randall signed the form stating, “I
              understand that my premiums will be reduced if I reject this
                                                            
23
       Craley, at 500.
24
       Id. at 501.
25
       Id. at 502.
26
       Id.
27
       Id. at 503.


                                                               - 9 - 
              coverage.” Randall could not have thought he was receiving a reduced
              premium for waiving intra-policy stacking because there could be no
              intra-policy stacking with only one vehicle on “the policy.” Absent
              the applicability of intra-policy waiver, the only interpretation fairly
              available to Randall was that his premium-reducing waiver applied to
              inter-policy stacking. Therefore, we conclude that the waiver is valid
              and enforceable under the facts of this case.28

              Like Craley, Venturato could not have thought he was receiving a reduced

premium for waiving intra-policy stacking because there could be no intra-policy

stacking with only Venturato’s vehicle on the policy. The only possible

interpretation is that the premium-reducing waiver applied to inter-policy stacking

between the Venturato and Lomax policies.

              In conclusion, the Craley Court opined, as follows:

              Therefore, we hold that inter-policy stacking can be waived and, in
              fact, was waived under the facts of this case. The waiver thus prevents
              the Craleys from recovering the “sum of the limits for each motor
              vehicle as to which the injured person is an insured.” 75 Pa.C.S. §
              1738(a). Instead, because State Farm paid the Craleys $30,000 under
              Jayneann’s policy, which was the stated limit under both Jayneann’s
              policy and Randall’s policy, they cannot claim any additional benefit
              under Randall’s policy.29

                             2.             Venturato was correctly paid underinsured motorist
                                            benefits under the Lomax policy rather than the Venturato
                                            policy.

              Venturato was operating his wife’s vehicle at the time of the accident. He

was therefore paid underinsured motorist benefits pursuant to the Lomax policy.

                                                            
28
       Id. at 504.
29
       Id. at 505.


                                                               - 10 - 
Venturato argues that if the Court finds, as I have, that he did in fact waive

stacking, then the language of his policy requires that State Farm pay out according

to his election for underinsured motorist coverage ($100,000), as opposed to the

Lomax policy ($15,000), because the Venturato policy is the higher of the two

policies in play.

              Pennsylvania’s Motor Vehicle Financial Responsibility Law mandates the

priority of recovery when an insured is insured by multiple policies. It states, in

relevant part:

              § 1733. Priority of recovery

              (a) General rule.--Where multiple policies apply, payment shall be
              made in the following order of priority:
                 (1) A policy covering a motor vehicle occupied by the injured
                 person at the time of the accident.
                 (2) A policy covering a motor vehicle not involved in the
                 accident with respect to which the injured person is an insured.30

              Pursuant to the statute, because Venturato is an insured on multiple policies,

payment is made according to subsection (a)(1), the policy covering the motor

vehicle occupied by the injured person at the time of the accident.

              Additionally, contract interpretation is unnecessary here, despite both

parties’ representations to the contrary. “[S]tipulations in a contract of insurance in

conflict with, or repugnant to, statutory provisions which are applicable to, and

consequently form a part of, the contract, must yield to the statute, and are invalid,
                                                            
30
       75 Pa. C.S.A. § 1733(a).


                                                               - 11 - 
since contracts cannot change existing statutory laws.”31 Even if the terms of the

contract are “clear and unambiguous,” they must yield to the statute as

“stipulations in a contract of insurance in conflict with, or repugnant to, statutory

provisions which are applicable to, and consequently form a part of, the contract,

must yield to the statute, and are invalid, since contracts cannot change existing

statutory laws.”32

III.          CONCLUSION

              In this case only one policy applies pursuant to Venturato’s waiver of

stacking. That policy is the Lomax policy pursuant to Pennsylvania statute.

Venturato acknowledges that State Farm paid him the underinsured motorist

benefits pursuant to the policy.33 Consequently, the action must be dismissed for

failure to state a claim. State Farm’s Motion to Dismiss pursuant to Rule 12(b)(6)

is therefore granted.

              Venturato will not be granted leave to amend. Although leave to amend

should be “freely granted,” even when it has not been sought by Plaintiff, I decline

to provide leave to amend, as amendment would be futile here.34

                                                            
31
       Prudential Prop. & Cas. Ins. Co. v. Colbert, 572 Pa. 82, 88 (2002) (Zappala, C.J.) citing
       George J. Couch, Couch on Insurance 2d (Rev.ed) § 13.7 at 827 (1984).
32
       Colbert, 572 Pa. at 89 citing Allwein v. Donegal Mutual Insurance Co., 671 A.2d 744, 752
       (1996).
33
       Pl. Complaint, ECF No. 1-1 at ¶ 14-15.
34
       Shane v. Fauver, 213 F.3d 113, 115–16 (3d Cir. 2000) (“Futility means that the complaint, as
       amended, would fail to state a claim upon which relief could be granted. Lorenz v. CSX

                                                               - 12 - 
              An appropriate Order follows.



                                                                                                        BY THE COURT:



                                                                                                      s/ Matthew W. Brann
                                                                                                      Matthew W. Brann
                                                                                                      United States District Judge




                                                                                                                                                                                                
 

       Corp., 1 F.3d 1406, 1434 (3d Cir.1993)… In assessing futility, the District Court applies the
       same standard of legal sufficiency as applies under Rule 12(b)(6). Id.; 3 Moore’s Federal
       Practice, § 15.15[3], at 15–47 to –48 (3d ed.2000). Accordingly, if a claim is vulnerable to
       dismissal under Rule 12(b)(6), but the plaintiff moves to amend, leave to amend generally
       must be granted unless the amendment would not cure the deficiency.)


                                                                                         - 13 - 
